DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Pending: 
1, 4, 6-17
Withdrawn: 
NONE
Rejected:
1, 4, 6-16
Amended: 
1, 6
New: 
NONE
Objected to:
17
Independent:
1, 5



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4, 6-16 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2014/029853A1 with US 2015/0159251A1 being considered an English language translation thereof (hereinafter "Hentschel et al."), further in view of “Aluminum and Aluminum Alloys” p 319-320.
The examiner points out that WO2014/029853A1 is available as prior art under 102 (a)(1), with a publication date of February 27, 2014. This is outside the grace period/ greater than 1 year prior to the effective filing date of the instant invention (wherein the effective filing date of the instant invention is June 25, 2015), needed for the exception under 102(b)(1)(A).
Hentschel et al. teaches a method for producing an aluminum alloy sheet comprising the steps of: DC casting, homogenizing at 480-550°C for t>0.5hr, hot rolling 280-500°C, cold rolling≥30%, interannealing 300-500°C, cold rolling<40%, and soft annealing (final annealing) 300-500°C [0038-0048]; which overlaps or touches the boundary of the claimed processing steps and parameters of time, temperature (instantly amended claim 1). Hentschel teaches said aluminum alloy consists of (in wt%): 4.35-4.8% Mg, 0.2-0.5% Mn, <0.2% Si, <0.35% Fe, 0.04-0.08% Cu, <0.1% Cr, <0.1% Ti, <0.25% Zn, balance aluminum (see Hentschel at abstract, etc.), which overlaps the claimed ranges of Mg, Si, Fe, Cu, Mn, Cr, Zn, and Ti (instant claims 1, 6-11). Hentschel teaches cold rolling to intermediate gauge with a reduction of ≥30%, which touches the boundary of the claimed narrow range of 20-30%. Hentschel teaches cold rolling to final gauge with a reduction of <40%, which is a close approximation of the claimed minimum of 40%. Hentschel teaches intermediate annealing in order to recrystallize the microstructure [0049], Hentschel teaches soft annealing (final annealing) in a batch type furnace [0050], 
Hentschel does not teach a) reverse annealing at a temperature 220-240°C for at least 0.5 hr (amended claim 1), or b) the properties of: YS, elongation, Z, and corrosion at the under the given conditions (cl. 6, 11).
Concerning a), Hentschel teaches the application of a full anneal/softening, by heating to 300-500°C, in order to improve formability [0035]. However, one of skill in the art understands that as formability increases (with higher annealing temperature/full annealing), strength decreases. This is further supported by ‘Aluminum and Aluminum Alloys’, who teaches mechanical properties intermediate to those of cold worked and fully annealed properties can be achieved by partial annealing (p 319). For instance, ‘Aluminum and Aluminum Alloys’ at Fig. 33 on page 320 illustrates that alloy 5052-H18 given a partial anneal at 230°C for time>0.5 hrs achieves an improved strength over annealing at higher temperatures taught by Hentschel.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have performed a final annealing heat treatment (i.e. partial anneal) at lower temperatures (such as 230°C for time>0.5hr), because said prior art teaches mechanical properties intermediate to those of either fully cold worked or fully annealed can be obtained by partial annealing.
Concerning b), because the prior art of Hentschel together with “Aluminum and Aluminum Alloys” teach an overlapping Al-Mg alloy processed by overlapping processing steps and parameters, then substantially the same properties (such as YS, elongation, Z, and 
Concerning claims 4, 12, 14 and 16, Hentschel teaches a final thickness of 0.5-5mm ([0034], claim 5), which overlaps the claimed range.
Concerning claims 6-11 and 15, Hentschel at abstract, etc. teaches alloying ranges that overlap the claimed ranges of Mg, Si, Fe, Cu, Mn, Cr, Zn, and Ti.
Concerning claim 13, Hentschel teaches forming an aluminum strip for motor vehicle parts (abstract, etc.).

Response to Amendment/Arguments
In the response filed on 1/25/21 applicant amended claims 1 and 6, and submitted various arguments traversing the rejections of record. The examiner agrees that no new matter has been added.
The 112(b) rejections have been overcome by the amendment.
The examiner agrees (arguments p 7) that the provisional application of Kadali does not support a stabilize anneal within the amended range of 220-240°C, and therefore the rejections in view of Kadali have been overcome.
8.	Applicant’s argument the instant invention is allowable because the prior art does not teach or suggest the amended cold rolling reduction to intermediate gauge, or final cold rolling reduction has not been found persuasive.  Hentschel teaches cold rolling to intermediate gauge with a reduction of ≥30%, which touches the boundary of the claimed narrow range of 20-30%, 
A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of “having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium” as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium.), see MPEP 2144.05.

9.	Applicant’s argument that the instant invention is allowable because the prior art does not teach or suggest reverse annealing at 220-240C for at least 0.5 hr has not been found persuasive. As stated above, Hentschel teaches the application of a full anneal/softening, by heating to 300-500°C, in order to improve formability [0035]. However, one of skill in the art understands that as formability increases (with high annealing temperature/full annealing), strength decreases. This is further supported by ‘Aluminum and Aluminum Alloys’, who teaches mechanical properties intermediate to those of cold worked and fully annealed properties can be achieved by partial annealing (p 319).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have performed a final annealing heat treatment (i.e. partial anneal) at lower temperatures (such as 230°C for time>0.5hr), because said prior art teaches mechanical properties intermediate to those of either fully cold worked or fully annealed can be obtained by partial annealing.
10.	Applicant argues that ‘Aluminum and Aluminum Alloys’ at Fig. 33 shows the example of 5052 in an H18 temper, which is different in composition and temper from that of Hentschel (and therefore not combinable). The examiner disagrees, and points out the general teachings of ‘Aluminum and Aluminum Alloys’ are that mechanical properties intermediate to those of cold worked and fully annealed properties can be achieved for non-heat treatable wrought aluminum alloys by partial annealing (p 319). The examiner also points out that 5052 is the same category of alloy as Hentschel (5xxx series), and that H18 is same category of temper (a cold worked temper). Though ‘Aluminum and Aluminum Alloys’ at Fig. 33 shows an example of this trend of obtaining intermediate properties, the teachings of ‘Aluminum and Aluminum Alloys’ are broader than said example, and applicable to non-heat treatable wrought aluminum alloys (p 319, “Partial Annealing”), not just the exact composition and exact temper listed in the example of Fig. 33.

Allowable Subject Matter
11.	Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The closest prior art (Hentschel) does not teach or suggest a method of working and heat treating Al-Mg alloy as claimed complete cold rolling with a degree of rolling of 20 to 26% before the last intermediate annealing, substantially as set forth in claim 17.


Conclusion
12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANELL COMBS MORILLO whose telephone number is (571)272-1240.  The examiner can normally be reached on Mon-Thurs 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GEORGE WYSZOMIERSKI/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        

/J.C.M/Examiner, Art Unit 1733                                                                                                                                                                                                        2/25/21